 

EXHIBIT 10.55

 

AMENDING AGREEMENT

 

This Amending Agreement made as of the 9th day of December, 2008.

B E T W E E N:

 

NEXEN INC.,

(hereinafter referred to as the “Corporation”)

 

- and -

 

MARVIN F. ROMANOW

(hereinafter referred to as the “Executive”)

 

RECITALS:

 

1.

The Corporation and the Executive entered into an Amended and Restated Agreement
Respecting Change of Control and Executive Benefit Plan Entitlements as of
September 17, 2008 (the “Restated Agreement”).

2.

The Corporation and the Executive wish to amend the Restated Agreement,
effective January 1, 2009 (the “Amending Agreement Effective Date”) to reflect
that the Executive has been promoted to the position of President and Chief
Executive Officer of the Corporation and to modify certain terms and conditions
of the Restated Agreement in connection with such promotion.

3.

Effective on the Amending Agreement Effective Date, the terms and conditions of
the Restated Agreement shall be amended by in accordance with this Amending
Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Amending Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree as follows.

 

1.

Unless otherwise specifically provided in this Amending Agreement, the terms
appearing herein with initial capital letters shall have the same meanings as
specified in the Restated Agreement.

 

--------------------------------------------------------------------------------

 

2.

 

All references in the Restated Agreement to “Executive Vice President and Chief
Financial Officer” shall be deleted and replaced with “President and Chief
Executive Officer”.

3.

Section 8.1(b)(ii)(D) of the Restated Agreement shall be deleted in its entirety
and replaced with the following section:

“(D)    the Executive shall be deemed to retire, and the pension to commence,
upon the later of the completion of the Severance Period and the attainment of
age fifty-five (55), without any applicable early retirement reduction; and”

4.

Schedule “C” of the Restated Agreement shall be deleted in its entirety and
replaced with the form of Schedule “C” attached hereto.

5.

This Amending Agreement shall enure to the benefit of and be binding upon the
Corporation and its successors and assigns and upon the Executive and his heirs,
executors and administrators.

6.

This Amending Agreement shall be construed and administered in accordance with
the laws of the Province of Alberta and the federal laws of Canada applicable
therein.

7.

All other terms and conditions of the Restated Agreement are and remain in full
force and effect and are amended only in accordance with this Amending
Agreement.

The parties have executed this Amending Agreement effective the date first
written above.

 

 

 

NEXEN INC.

 



 

Per: 

(signed)

 

 

 

 



 

Per: 

(signed)

 

 

 

 

 

 

 

 

 

 

 

 

SIGNED, SEALED & DELIVERED
in the presence of


(signed)

)
)
)
)
)
)

 

(signed)

(Witness)

 

MARVIN F. ROMANOW

 

 

--------------------------------------------------------------------------------

 

SCHEDULE “C”

AMENDED AND RESTATED AGREEMENT RESPECTING CHANGE OF CONTROL AND EXECUTIVE
BENEFIT PLAN ENTITLEMENTS

Estimated1 Entitlement to Compensation

Pursuant to Article 8 of the Restated Agreement

 

Employee – Marvin F. Romanow

 

 

 

Base Salary (36 months) 2

$3,300,000

Bonus Target Value

$2,475,000

Benefits Uplift

$429,000

Car Allowance

$93,600

Savings Plan

$198,000

Financial Counselling Services

$10,500

Security Monitoring Services

$2,400


TOTAL VALUE


$6,508,500

 

 

Additional Lump Sum Settlement Value of Pension3

$15,479,248

 

 

TOTAL ESTIMATED ENTITLEMENT

$21,987,748

 

In addition to the above, Section 8.1(d) of the Restated Agreement provides for
Executive Outplacement counselling to be provided by a firm selected by the
Executive, at a cost to the Corporation not to exceed $25,000.

IN ADDITION to the above pension entitlement under the Agreement, the Executive
has the following pension entitlements under the Defined Benefit Registered
Pension Plan and Executive Benefit Plan. As is the case with the figures shown
above, these values are estimated values (as of January 1, 2009) and are for
illustrative purposes only. Actual values will be calculated as of the date of
the entitlement or payment in accordance with the Defined Benefit Registered
Pension Plan and the Executive Benefit Plan, respectively, and therefore may be
subject to change. Pension entitlements in respect of the Defined Contribution
Registered Pension Plan and the Defined Contribution provision of the Executive
Benefit Plan are not included in the pension amounts presented below.

•

Accrued Annual Defined Benefit Pension Entitlement (Registered Pension Plan)4

$28,111

•

Estimated Lump Sum Transfer Value of Registered Pension Plan5

$345,699

•

Estimated Lump Sum Value of Executive Benefit Plan5

$4,176,968

_________________________

 

1

As stated in Section 8.1 of the Restated Agreement, the above calculations
represent only the current estimated value (as of January 1, 2009) of the
Executive’s entitlement to compensation upon a Change of Control. Accordingly,
the above calculations are for illustrative purposes only. 2  For purposes of
Section 5.1 of the Restated Agreement, all calculations of the Executive's
entitlement to compensation upon a Change of Control will be based on a
Severance Period of 30 months.

3 

Calculated in accordance with Section 8.1(b) of the Restated Agreement.

- Adjustment to EBP lump sum value to reflect settlement $2,053,703.

- Additional settlement value of pension accrued during the severance period
upon a change of control   $13,425,545.

4 

Deferred benefit payable from age 60.

5 

Based on the Standards of Practice for Determining Pension Commuted Values
approved by the Canadian Institute of Actuaries using rates applicable for
December 2008 terminations.

    

 

 

 

 